THAYER, J.,
dissenting: The legal questions before us are how a community reputation is established and, more specifically, whether, utilizing a “plainly erroneous” standard, the trial record supports the probate court’s determination that the petitioner and Mr. But-trick were generally regarded in the community to be husband and wife. Because I disagree with my colleagues that the evidence supports a finding that the petitioner and decedent were reputed to be husband and wife, i.e. married, I must respectfully dissent.
Since the issue presented is fact-based, a summary of the trial evidence and findings of the probate court is necessary. It is clear, after reviewing the record, that the petitioner and Mr. Buttrick lived in Loudon during the winter and alternated among three locations on Lake Winnipesaukee during the summer. The uncontroverted evidence from family members was that they knew the petitioner and decedent were not married. It is also clear that all the witnesses from Loudon testified they knew Mr. Buttrick was not married. The record also shows that other witnesses, who had been present for a mock wedding ceremony which occurred fourteen months before Mr. Buttrick’s death, testified that at least from that time forward they knew that the petitioner and decedent were not married. Karen Beyerly, a summer resident of Bear Island, testified that she considered the petitioner her best friend and that she knew the petitioner and the decedent were not married. Bill Rooney, who has a summer home on Lake Winnipesaukee, testified he also knew the petitioner and the decedent were not married.
Joan Westphal, a co-worker of the petitioner, testified that for the first few months she worked with the petitioner she thought the petitioner was married, but that she then found out from their employer that the petitioner was not married. Joan Westphal further testified that her roommate thought the petitioner and Mr. Buttrick were married for an even longer period than she did. For exactly how much longer, the record is silent.
The testimony and evidence favorable to the petitioner’s position, cited by my colleagues in upholding the probate court’s finding, included testimony of Richard Miller, petitioner’s brother, and of Joan *680Christina Olitski. Richard Miller testified that while he knew his sister and Mr. Buttrick were not married, he knew a number of persons in the community who thought they were. Joan Olitski was the only one to offer first-hand evidence, however. She stated, by deposition, that she was a summer resident of Bear Island and kept her boat where petitioner worked. She further testified that petitioner had introduced the decedent to her as someone important to her, that petitioner never said the decedent was her husband, and that Olitski never noticed a wedding ring or any other indicia of marriage. She testified that, nevertheless, she thought they were married because they lived together. The only other evidence cited by the majority in support of the petitioner’s position is two Christmas cards sent by Dave Piper, who was not further identified and did not testify, one in October 1987 and the other in December 1987. Mr. Piper addressed the envelopes to “Kippy and Charlene Buttrick.” It is clear that both cards were sent within one year of Mr. Buttrick’s death, but it is impossible to determine from the record whether Mr. Piper actually believed the petitioner and decedent to be married and, if so, whether he had believed it for a period of three years before Mr. Buttrick’s death.
Reputation, as an element of common-law marriage, should be generally known and undivided in the appropriate community. See In re Manfredi's Estate, 159 A.2d 697, 700 (Pa. 1960) (reputation must be broad and general, not partial and divided); see also Walter v. Walter, 433 S.W.2d 183, 195 (Tex. Civ. App. 168); 52 Am. Jur. 2d Marriage § 52, at 907 (1970). “‘The mere fact that they [the alleged contracting parties] were known to a few people as man and wife is not sufficient evidence to establish marriage. Proof of reputation for such purpose must be general and not confined to a few persons in the immediate neighborhood, as the relationship may be established merely for the purpose of deceiving others.’” In re Manfredi's Estate, 159 A.2d at 700 (quoting In re Hilton’s Estate, 263 Pa. 16, 19, 106 A. 69, 70 (1919)). “[T]he community in such context is composed of those persons who have had the opportunity through social or business contact to form an opinion of the character of the person, or of the relationship, under inquiry.” In re Greenfield's Estate, 141 S.E.2d 916, 920 (S.C. 1965); see also Commonwealth v. Stump, 53 Pa. 132, 135 (1866) (reputation consists of the speech of the people who have had an opportunity to know the parties).
The probate court, in reaching its determination of community reputation, must have concluded that not everyone in the community who knew the individuals and had an opinion as to their reputation *681had to agree unanimously or even to reach a general consensus on what that reputation was. The court also had to have concluded that the personal beliefs of the petitioner’s and decedent’s family, friends, neighbors, and business associates were outweighed by the testimony of the petitioner’s brother, which was that some individuals thought the petitioner and the decedent were married, along with the testimony of a person who was in the community for only three months a year, and evidence of two Christmas cards, addressed to the petitioner and the decedent. The evidence does not support, as reasonable, the latter conclusion, and I would find plain error and reverse. Today’s holding should be noted by those unmarried persons who are living with someone in a “loving relationship,” but who do not want their companions to share in their estates.
Brock, C.J., joins in the dissent.